Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
1.	This in response to an amendment filed 04/08/2021. No claims have been added. No claims have been canceled. Claims 1-3, 6-10, 13-17 and 20 have been amended. Claims 1-20 are still pending in this application. Note that amendment filed raise a double patenting rejection with the patent application 15/193,687 (No. 10,027,812) and application # 15/193,673 (No. 10,027,811). 

2.	In effort to expedite the prosecution of this application. Examiner had attempted to contact Applicant’s Attorney Mr. Thomas Anderson and left a voice mail, but no response was received.   

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application (i.e., 17/001,454) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,027,812 (application # 15/193,687) and over claims 1-20 of U.S. Patent No. 10,027,811 (application # 15/193,673) wherein the claims in the conflicting claims in the pending application and the patented applications are not identical, they are not patentably distinct from each other because the claimed invention in the instant application is fully disclosed in patent number 10,027,812 and 10,027,811. For example Independent claim 1 of the instant application recite “A method for pairing in a contact center system comprising:

determining, by the at least one computer processor, a first performance measurement of the
first agent, wherein the first performance measurement comprises a degree of agent performance
sensitivity for the first agent to at least the first contact having the first contact pattern; 
determining, by the at least one computer processor, a first performance measurement of the
first contact; 
pairing, by the at least one computer processor, a second contact with the first agent based on the first performance measurement of the first agent according to a first pairing strategy; and
establishing, by a routing engine of the contact center system, a communications channel between the first second contact and the first agent based upon the first pairing strategy, wherein the first pairing strategy improves overall performance of the contact center system by taking into account the first performance measurement of the first contact and the first performance measurement of the first agent”. 

Note that independent claims 1, 8 and 15 of the instant application and Independent claim 1 of 15/193,673 and independent claim 1 of 15/193,687 all recite “performance measurement comprises a degree of agent performance sensitivity”, the difference relies in independent claims 1, 8 and 15 of the instant application directed to determining “the first performance measurement of the first agent”, independent claim 1 of patented application 15/193,673 directed to “determining agent performance data for an agent” and independent claim 1 of patented application 15/193,687 directed to “determining agent performance data for each agent of the plurality of agents”. Applicant is now 

Dependent claims 2-7, 9-14 and 16-20 are rejected for the same reasons for claims 1-20 in U.S. Patent No. 10,027,812 (application # 15/193,687) and claims 1-20 of U.S. Patent No. 10,027,811 (application # 15/193,673). 

Response to Arguments
4.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).